PER CURIAM.
The appellees filed a motion to quash and a motion to affirm on the 10th of December, 1957, which said motions were denied by this Court on the 22nd day of January, 1958. Subsequently, on the 17th day of February, 1958, the appellees filed a motion to dismiss the appeal for failure of the appellants to file a brief within the time allowed by the Florida Appellate Rules, rule 3.7.
The motion to dismiss the appeal was heard by this Court the 12th day of March,, 1958. The appellants filed what was designated as “Brief of Appellants” in which they state:
“Appellants have adequately argued the law applicable to the issue presented and adopt their original brief heretofore filed as their brief on appeal.”
The brief referred to was the brief which the appellants had filed on the 6th day of January, 1958, in opposition to the appellees’ motions to quash and to affirm. The brief of the appellants on the merits was due to be filed in this court on or before the 5th day of February, 1958. The so-called “Brief of Appellants” filed on the 24th of February, in which they seek to adopt their brief which was filed in .opposition to the appellees’ motions to quash and to affirm as their brief on the merits of this cause, is *445not a sufficient compliance with the Florida Appellate Rules.
Wherefore, we grant the motion of the appellees to dismiss the appeal on the authority of Redditt v. State, Fla.1955, 84 So.2d 317; City of Coral Gables v. State ex rel. Hassenteufel, Fla.1948, 38 So.2d 467; Lynn v. City of Ft. Lauderdale, Fla. 1955, 81 So.2d 511.
Appeal dismissed.
ALLEN, Acting Chief Judge, SHANNON, J., and BIRD, JOHN U., Associate Judge, concur.